Citation Nr: 0628350	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-41 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating for 
headaches.  

2.  Entitlement to service connection for a left shoulder 
disability.  

3.  Entitlement to service connection for a right eye 
disability.  

4.  Entitlement to service connection for a right leg 
disability.  

5.  Entitlement to service connection for a left knee 
disability.  

6.  Entitlement to service connection for a left ankle 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from October 1979 to October 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2002 and February 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  


FINDINGS OF FACT

1.  The evidence does not show that the veteran's headaches 
cause characteristic prostrating attacks averaging one or 
more in two months over the last several months.  

2.  The veteran's left shoulder disability, left knee 
disability, and left ankle disability were not caused or 
aggravated by his active military service.

3.  The veteran does not have diagnoses of current right eye, 
right leg, or left ankle disabilities.  




CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.124a, Diagnostic Code 
(DC) 8100 (2005).  

2.  The criteria for service connection for a left shoulder 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005). 

3.  The criteria for service connection for a right eye 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005). 

4.  The criteria for service connection for a right leg 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005). 

5.  The criteria for service connection for a left knee 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005). 

6.  The criteria for service connection for a left ankle 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability Ratings

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2005).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as 
to the degree of disability will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Entitlement to an initial compensable rating for headaches

The veteran asserts that he is entitled to a higher 
disability evaluation for his service-connected headaches.  
He is currently assigned a noncompensable (0 percent) rating 
under DC 8100, migraines.  38 C.F.R. § 4.124a.  

Under DC 8100, a 10 percent rating is warranted for migraines 
with characteristic prostrating attacks averaging one in two 
months over the last several months.  
A noncompensable rating is warranted for less frequent 
attacks.

The veteran has diagnoses of two types of headache: cervical 
occipital and frontal migraines with no neurologic 
disability.  The veteran's current disability from headaches 
does not meet the criteria for a compensable evaluation 
because there is no evidence of record that the veteran's 
headache attacks are prostrating.  

At his June 2006 travel Board hearing, the veteran testified 
that he sometime lost time from work due to his headaches, 
but most of the time he did not stay home because he needed 
to support his family.  He reported taking prescription 
medication that helped ease his pain, but did not eliminate 
it entirely.  The veteran also reported that dizziness 
sometimes accompanied his headaches.  

In April 2005, the veteran underwent a VA neurological 
disorders examination.  He reported cervical occipital 
headaches that lasted up to two days, approximately three to 
six times per week, or fifteen to twenty times per month.  He 
reported taking no medication for this type of headache, and 
that he was able to work through them.  The veteran's 
migraines were throbbing, and lasted approximately 12 hours 
and occurred once a week, or four to five times per month.  
He reported taking no medication for his migraines and that 
he was able to work through them.  

Upon examination, the veteran showed no impairment of speech, 
memory, or thinking.  His cranial nerve functions were intact 
and his muscle groups exhibited normal strength, tone, and 
coordination.  The examiner did not find any neurologic 
disability.  The veteran was diagnosed with two types of 
headache: myofascial (cervical occipital), and frontal 
migraines.  

In November 2003, the veteran underwent a VA neurological 
disorders examination.  He reported that his cervical 
occipital headache pain was generally dull, occasionally 
sharp, and that his frontal migraine pain was throbbing.  The 
cervical occipital headaches lasted up to three days in 
duration and occurred approximately once a week.  The frontal 
migraines lasted six to eight hours and occurred 
approximately twice a month.  The veteran denied nausea, 
vomiting, visual loss, dizziness, or loss of consciousness 
with either type of headache.  The veteran reported using 
aspirin for the cervical occipital headaches and Tylenol or 
Motrin for the frontal migraines.  Both headaches were 
relieved by medication, and the veteran did not miss work due 
to his headaches.  

Upon examination, the veteran's cranial nerve functions were 
intact.  There was no impairment of speech, memory, or 
thinking. His gait and station were normal and all muscle 
groups exhibited normal strength, tone, and coordination.  
The examiner did not find any neurologic disability.  The 
veteran was diagnosed with myofascial (cervical occipital) 
headaches and frontal migraines.  

In July 2002, the veteran underwent a VA general medical 
examination.  The veteran reported severe headaches with 
constant pain for about four hours, that occurred two or 
three times per week.  At the time of the examination, the 
veteran did not take any medications to relieve his 
headaches, though he reported trying Flexeril and Midrin in 
the past.  He stated that his headaches did not prevent him 
from doing his work and he denied premonitory symptoms 
including nausea, vomiting, and photophobia.  He was 
diagnosed with chronic tension headaches.  

Since the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

None of the VA examinations cited above show that the veteran 
has had prostrating attacks caused by his headaches.  There 
is, in fact, no evidence of record that the veteran has ever 
had prostrating attacks caused by his headaches.  

As there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, an extra-schedular evaluation 
is not warranted and there is no reason to refer the case to 
the Compensation and Pension Service for consideration of 
such under 38 C.F.R. § 3.321(b).  

As the criteria for a 10 percent rating have not been met at 
any time from the day the veteran filed his claim to the 
present, an initial compensable rating for headaches is not 
warranted.  

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2005).  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

Entitlement to service connection for right eye, right leg, 
and left ankle disabilities

The first requirement for any service connection claim is 
competent evidence of the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 2 Vet. App. 
492, 494 (1992).  
In June 2002, the veteran underwent a VA eye examination.  
His uncorrected visual acuity in the right eye was 20/20 
(near) and 20/25 (distance).  His right eye's corrected 
visual acuity was 20/20.  His pupils were equal, round, and 
reactive to light with no afferent papillary defect.  His 
extraocular muscles had full range of motion without 
restrictions.  Biomicroscopy was unremarkable.  Visual field 
data was not obtained due to equipment problems.  The veteran 
was not diagnosed with an eye disability, and his ocular 
health was within normal limits.  Nor is there any evidence 
of record of a diagnosis of a right eye disability subsequent 
to the June 2002 examination.  The veteran does not have a 
right eye disability for VA compensation purposes.  

The veteran is service-connected for status post injury to 
the right ankle, post-traumatic arthritis of the right 
patellofemoral joint, and surgical scars of the right ankle.  
Aside from these disabilities, which are already service-
connected, there is no medical evidence record of any other 
right leg disability.  The veteran does not have a right leg 
disability, other than those for which he is already service-
connected, for VA compensation purposes.

The veteran underwent VA joints examinations in April 2003 
and May 2004.  He was not diagnosed with a left ankle 
disability, nor did he complain of any ankle pain or other 
symptoms of a disability.  At his April 2003 examination, he 
had a normal heel-toe gait and did not wear a left ankle 
brace.  He could walk on his tip-toes.  

In June 2002, the veteran underwent a VA joints examination.  
The physician found that his left ankle was normal, with full 
range of motion and no complaints from the veteran.  There is 
no other medical evidence of record to show that the veteran 
has a left ankle disability.  

At his hearing and at an April 2006 rheumatology consult, the 
veteran complained of left ankle pain.  No diagnosis was 
provided at the April 2006 consult.  Pain alone, without a 
diagnosis or identifiable underlying malady or condition, 
does not constitute a disability for which service connection 
may be granted.  Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  

Since there the veteran does not have current right eye, 
right leg, or left ankle disabilities, the veteran's claims 
for service connection for those disabilities is not 
warranted.  

Entitlement to service connection for a left shoulder 
disability

In September 2002, Dr. J. C., a private physician, diagnosed 
the veteran with left shoulder instability.  In November 
2002, the veteran had a superior labral anteroposterior 
(SLAP) repair.  The veteran has a current left shoulder 
disability.  

The veteran was not diagnosed with arthritis of the left 
shoulder within one year of leaving active military service 
and his left shoulder disability cannot be service-connected 
on a presumptive basis.  38 C.F.R. §§ 3.307(a), 3.309(a) 
(2005).  

The veteran's service medical records (SMRs) show that the 
veteran received regular treatment for a right shoulder 
disability and that once, in February 2001, eight months 
before he left active duty, the veteran was treated for 
bilateral shoulder pain.  The physician noted that the right 
shoulder pain was worse than the left and then proceeded to 
treat only the right shoulder.  There is, in fact, no 
evidence of treatment of the left shoulder in the veteran's 
SMRs.  Absent any record of treatment for a left shoulder 
disability in service, the Board finds that the veteran's 
left shoulder pain was acute and transitory, not chronic.  

The veteran's post-service medical records do not provide a 
link between the veteran's left shoulder disability and his 
period of active service.  An April 2006 VA rheumatology 
consult report includes a history of shoulder pain between 
1989 and 1990.  A September 2002 letter from Dr. J. C., a 
private physician, stated that the veteran had shoulder pain 
for a few years

It is clear that the statements by the VA rheumatologist and 
Dr. J. C. reflect no more than a recording of the medical 
history provided by the veteran, rather than an endorsement 
of that history as demonstrating an in-service etiology of 
the disorder.  Medical history provided by a veteran and 
recorded by an examiner without additional enhancement or 
analysis is not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Neither physician 
elaborated on the etiology of the veteran's left shoulder 
disability.  

At his June 2006 travel Board hearing, the veteran testified 
that one of the VA physicians treating his left shoulder 
stated that it was service-connected.  However, there is no 
such opinion of record in the veteran's claims folder.  

There is no competent evidence of record reflecting a 
relationship between the veteran's current left shoulder 
disability and active service.  The preponderance of the 
evidence is against the claim, there is no doubt to be 
resolved, and service connection for a left shoulder 
disability is not warranted.  

Entitlement to service connection for a left knee disability

In November 2002, the veteran had a CT scan of his legs.  Dr. 
P. M., a private physician, observed minimal bilateral genu 
varum (bowleggedness) with slightly greater deformity in the 
left side.  In December 2005, the veteran had x-rays taken of 
his knees.  The physician stated that the veteran had minimal 
degenerative changes with a slight narrowing of the medial 
joint spaces.  In February 2006, x-rays showed that he 
veteran had degenerative changes with slight narrowing of the 
medial joint spaces.  The veteran has a current left knee 
disability.  

The veteran's left knee disability cannot be service-
connected on a presumptive basis as the veteran did not have 
a diagnosis of any form of arthritis within one year of 
leaving active military service.  Accordingly, presumptive 
service connection is not warranted.  38 C.F.R. §§ 3.307(a), 
3.309(a).    

The veteran's SMRs show that he was treated in July 1995 for 
bilateral knee aches.  Upon examination, the physician found 
no known trauma to the joints.  There was no swelling, 
locking, or weakness.  The physician noted that the veteran 
was seen for similar complaints two years before.  In 1993, 
he had normal x-rays of his knees and his pain was relieved 
with prescription medication.  There was no crepitus of his 
knees, and his strength was normal.  He was diagnosed with 
bilateral knee pain.  

Pain alone, without a diagnosis or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

Additionally, the SMRs show treatment for left knee pain on 
only two occasions and on both occasions treatment relieved 
the pain.  The Board finds that the veteran's knee pain was 
acute and transitory, not chronic.  

Post-service medical records provide very little evidence 
regarding a left knee disability, and none of the evidence 
provides a link between the veteran's genu varum of the left 
knee and his period of active military service.  Absent such 
a link, the preponderance of the evidence is against the 
claim, there is no doubt to be resolved, and service 
connection for a left knee disability is not warranted.   


The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in September 2002, October 2003, and March 2006, as 
well as information provided in the September and November 
2004 statements of the case (SOC), the RO advised the veteran 
of the evidence needed to substantiate his claims and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the September and November 2004 SOCs include the 
text of the regulation that implements the notice and 
assistance provisions from the statute.  Thus, the Board 
finds that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The RO issued VCAA notice letters prior to the July 2002 and 
February 2004 adverse determinations on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The September 2002 
and October 2003 VCAA letters do not specifically ask the 
veteran to provide any evidence in his possession that 
pertains to the claims. Id. at 120-21.  However, the March 
2006 VCAA letter did make the specific request.  

The RO has ultimately provided all notice required by § 
5103(a).  Therefore, any failure to make the specific request 
in the initial VCAA letters is non-prejudicial, harmless 
error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
See Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

In a March 2006 letter, the veteran was informed that 
disability ratings and effective dates would be assigned if 
his claims were granted.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, partial service personnel 
records, VA medical records, private medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Etiological opinions have not been obtained.  However, the 
Board finds that the evidence, discussed above, which 
indicates that there is no competent medical evidence showing 
or indicating a nexus between service and the disorders at 
issue, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R.  § 3.159 (c)(4) (2005).  As service and 
post-service medical records provide no basis to grant the 
claims, and provide evidence against the claims, the Board 
finds no basis for a VA examination to be obtained.

VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Those standards are not met, and an 
examination is not required or warranted.  

With respect to the veteran's claims for right eye, right 
leg, and left ankle disabilities, there is no medical 
evidence of a current disability.  With respect to the 
veteran's claims for left shoulder and left knee 
disabilities, there is no evidence showing an event occurred 
in service to cause the disabilities, nor is there evidence 
that the veteran's disabilities may be associated with his 
period of service or with his service-connected disabilities.  


ORDER

An initial compensable evaluation for headaches is denied.  

Service connection for a right eye disability is denied.  

Service connection for a left shoulder disability is denied.  

Service connection for a right leg disability is denied.  

Service connection for a left knee disability is denied.  

Service connection for a left ankle disability is denied.  


___________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


